CONTRAT DE CREATION DE SOCIETE
N° 489/10336/SG/GC/2001
DU 20 JUILLET 2001

AVENANT N°1

MKM El 8
BAS : 489/10336/SG/GC/2001 F 2001 #Æ 7 À 20 A F

ARE —

Page 1 Sur 42
Contrai de Société N° 49/10336SG/GC/2001 du 20 Juillet 2001 Avenant n° 1
1. Monsieur SUKADI DIABOD, résidant au n° 381, avenue RUWE, Commune
Lubumbashi, à Lubumbashi, téléphone 002432341401, email : sukarich{@hotmail.com, ci-
après dénommé « Monsieur SUKADI DIABOD », de première part ;

ME MMMIESE, RL C&) M, tt: RRRERAN A AE NUIT AL
LCA X BI 381 &, ALif: 00243—2341401, AP: sukarich@hotmail.com , F
FOR RENE", HT:

et

fi

2. EXPLOITATIONS ARTISANALES AU CONGO, société privée à responsabilité
limitée, en abrégé « EXACO Sprl », immatriculée au nouveau registre du commerce de
Lubumbashi sous le n° 6943 et ayant son siège social au n° 18, route Kafubu, Commune
Kampemba, Ville de Lubumbashi en République Démocratique du Congo, représentée aux
fins des présentes par Monsieur EVANGELOS SPANOGIANNIS, Directeur Gérant,
dûment habilité pour ce faire, ci-après dénommée « EXACO Spri», de deuxième part ;
RIRETIIRILAE, MA EXACO, ARMAAA, SAC LIEN
D: 6943, ARE ARRERMRSÉEFÉMAMER RH AXE 18 , LL
EVANGELOS SPANOGIANNIS S/Æ2H4t#, ff “EXACO” , HR:

Ai

3. CHINA RAILWAY RESOURCES CO. LTD, société d’Etat de droit chinois, ayant son
siège social sis Building Zhongtiezixun, Xikezhan Nanguangchang, Beijing, République
Populaire de Chine, représentée aux fins des présentes par Monsieur YI ZHENGQING,
dûment habilité pour ce faire, ci-après CRR LTD, de troisième part ;

HÉRDERORU AR A 71, ARE RUNMREPNL, AIME: ch MAL x pue M

VE PR MAR, LIBRE AÆHIÈR, FH “RAM”, HR LH:
Ci-après dénommées collectivement « Parties » ou individuellement « Partie ». IT VILLES,
DUF SERRE, ER, T SE 2

REAMBULE

EF

A. Attendu que GECAMINES et EXACO Spri ont signé en date du 20 juillet 200T 1€ contrat
de société n° 489/10336/SG/GC/2001 relatif à l’exploitation des gisements de Kalumbwe
et de Myunga (ci-après le « Contrat »);

+
Page 2 Sur 42 U
Contrat de Société N° 489/10336/5G/GC/2001 du 20 Juillet 2001 Avezsnt n°1
er DU ARIRARE ART 2001 #7 À 20 RÉSTJERIER KALLMBNE

Ca'hunGh fr és 489/10836/86/6c/2001 SA CFRÈTÉM) :
: CS
V qu’en exécution du Contrat, GECAMINES et EXACO Spri ont constitué la
société privée à responsabilité limitée dénommée La Minière de Kalumbwe et Myunga
(ci-après « MKM Sprl »), dotée d’un Capital Social de 1.000.000 (un million) US$,
réparti entre GECAMINES, à hauteur de 450.000 (quatre cent cinquante mille) US$, soit
45 %. et EXACO Spr!, à hauteur de 550.000 (cinq cent cinquante mille) US$, soit 55 % :
FATAL, AREAT LA AA EXACO NET MKM FR AE 1]
CRAKOMKM A 80), ÆMX& 100 HÆT, KART LA RIM 45 Ji X
Jë, HT ENBARZ 45%, EXACO 8 55 D'ÉRT, AR RANZ 55%.

. Attendu qu’à l'issue de la réunion de l’Assemblée Générale Extraordinaire des associés

de MKM Sprl du 1’ décembre 2005, GECAMINES a cédé 275 de ses 450 Parts sociales
de MKM Spri, soit 27,5 % du Capital Social, à CHINA NATIONAL OVERSEAS
ENGINEERING CORPORATION (ci-après « COVEC »), n'ayant gardé que 17,5 % du
capital social de MKM Spri, en contrepartie du paiement (i) d’un montant de 1.200.000
(un million deux cent mille) US$, (ii) de 2 % de royalties sur les futures recettes nettes de
MKM Spri, à payer à GECAMINES par cette dernière et (iii) de 1,2 % des recettes nettes,
à payer par MKM Spri, en compensation de la consommation de minerais valorisables
contenus dans les gisements ;

FLE 2005 SE 12 À 1 AAA MU AR MRRREÉE, AURAS NEA fa
ISRAEL AT (FAR HR” > MER 450 HA 275 AR, UE
27. 8%. DUREE MM ZM 17. SD, LUF FIA HE HT C1) RH UE 120
HR, C2) MM AT ARRAXT VA SCT RRPUCA RS 24 EUR AM
de, C3) MM ST RIRRRP LA RIX A 1 2AHAMIMER:

. Attendu qu'à l’issue de la réunion de l’Assemblée Générale Extraordinaire des associés

de MKM Sprl du 1 décembre 2005, EXACO Sprl a cédé 435 de ses 550 Parts sociales
de MKM Spri, soit 43,5 %, du capital social à COVEC, n'ayant gardé que 11,5 % du
capital social de MKM Spri, en contrepartie (i) d’un arrangement particulier convenu
avec cette dernière et (ii) du paiement de 0,8 % des recettes nettes, par MKM Spri, en
compensation de la consommation de minerais valorisables contenus dans les pisements ;
HF EXACO fi RM ER 560 td #9 435 He, BDÉIBEALZ 43. 5%, RAI MM ZX
T1 SEX, LU FAIR AMEN C1) ES ÉSR EM RE SIREMT LÙ C2) MKM
Adi] ET 0. SAT AMIE, DURMENN DR ER AO SERRE:

} Attendu que l’Assemblée Générale Extraordinaire des associés de MKM Sprl du 1*
décembre 200$ a restructuré la composition du Conseil de Gérance de cette dernière et
réattribué 3 postes (dont la présidence) de ce conseil à COVEC, 2 (dont la vice
présidence) à GECAMINES et 1 à EXACO Spr! ;

T4 2005 $F 12 À 1 A —-RAXS ENFANT 7 HS, héhh 3h, K

a à
FE étendu qu’au cours de l’Assemblée Générale sus évoquée, il a été décidé d'attribuer le
Ré -posiede Directeur Général à COVEC et celui de Directeur Général Adjoint à EXACO

;

NE 2008 4612 A1 AMMARRRXÉERER THRÉESRRELH —ER, EXACO $l

H.

SAT HR

. Attendu qu’à l'issue de la réunion de l’Assemblée Générale Extraordinaire des associés

de MKM Spri du 28 mars 2008, GECAMINES a cédé la totalité de ses Parts sociales,
soit 17,5%, à Monsieur SUKADI DIABOD et que COVEC a cédé la totalité de ses Parts
sociales de MKM Spr! à China Railway Group Limited, en abrégé « CRG LTD »:

TE 2008 Æ 3 À 28 A HJFÉU MU A RAIN ARX SE, RUREIA NE 2 id) (0
Hi «HR EE SAR, EN 17.54, She MR ER FR A il
CF) HiLHSMR A:

Vu l'Arrêté Ministériel n° 2745/CAB.MIN/MINES/01/2007 du 20 avril 2007 portant
mise sur pied de la commission ministérielle de revisitation des contrats miniers ;

HU 2007 #E 4 A 20 FR AMIS 2745/CAB.MIN/MINES/01/2007 SLR +, 53
RAUVLMARMERERES:

Vu l’Arrêté Interministériel n° (007/CAB.MIN/PORTEFEUILLE/01/2007 et n°
2836/CAB.MINES/01/2007 du 12 Mai 2007 portant mesures conservatoires préalabies à
la relecture des contrats de partenariat des entreprises publiques et paraétatiques minières ;
HR 2007 #5 5 A 12 FI 007/CAB. MIN. PORTEFEUILLE/01/2007 1% 2836/CAB.

MINES/01/2007 BAR, RS AE RE ÆLIEID ML À FIREAT (NT
NE RIM AT AT ÉE 2 AO AIR Æ EE:

Vu le rapport des travaux de la commission de revisitation des contrats miniers rendu
public en novembre 2007 ;

BUT WA TENSAST 2007 Æ 11 A ATFRRAMILHEME:

. Considérant les « reproches » et « exigences du Gouvernement » résultant des travaux de

revisitation des contrats de partenariat minier tels qu’ils ont été communiqués à MKM
Sprl dans la lettre n° CAB.MIN/MINES/03/0131/2008 du 11 février 2008 du Ministère
des Mines de la République Démocratique du Congo:
ÉTRINERAAIRREXMERN AA K 2008 Æ 2 A 11 FA MKM A ATP

CAB. MIN/MINES/03/0131/2008 Sfr R AT, ip Nb FIN ÀE TL FE 48 eu 9
SRE” A “BU ER” :

. Considérant le procès-verbal de renégociation des termes du Contrat n°

489/10336/SG/GC/2002 du 20/07/2001 dressé et signé par les Parties en date du
08/10/2008 ;

ASIE 75 2008 # 10 À 8 HÉÆMXTF 2001 Æ 7 ñ2 20,14
GC/2002 S'ATRI ES MANAHÈMÉUNLE.

Page 4 Sur. LT
Contrat de Société N° an G CRE de 28 Juillet 2001 Ne at CE

et Sprl

q
À

SR GDS Lu dt D

qu’à l'issue de la réunion de l’Assemblée Générale Extraordinaire de MKM Sprl

tenue #/19 décembre 2008, CRG LTD a cédé la totalité de ses Parts sociales de MKM

LTD ;
F4 2008 5 12 A 19 RATÉ MKM A AIR ARSE, PR EEHiEIT SA

N. Considérant le procès-verbal de la réunion du 09 juillet 2009 à Beïjing pour l’avenant n°1

du

Contrat de création de MKM Spri dressé et signé par les Parties en date du 10 juillet

2009.
HORA 2009 € 7 À 9 AIX T MKM AI É M 1 SARADNNIER THE LT
2009 € 7 A 10 TASSE:

IL EST CONVENU ET ARRÊTÉ CE QUI SUIT :
LAURE BC ALAN F:

ARTICLE 1.

11

Au regard de la cession totale des Parts sociales opérée par GECAMINES au profit de
Monsieur SUKADI DIABOD, le terme « GECAMINES » est remplacé dans tout le
Contrat par « Monsieur SUKADI DIABOD ».

#58 FIL Ed 39 NL 28 8) fé RÉ « MERE MOC LE T MAX, “AIRE
RIMLATF)" GER PAR IR HUE - RES Æ" DAC.

Eu égard à ce qui précède et au regard des cessions partielles de Parts sociales opérées
par EXACO Sprl et GECAMINES au profit de COVEC lors de l’Assemblée Générale
extraordinaire des associés de MKM Spri du 1“ décembre 200$ et de la cession totale
de Parts sociales lui cédées, opérée par COVEC au profit de CRG LTD, et de la
cession totale de Parts sociales opérée par CRG LTD au profit de CRR LTD lors de
l’Assemblée Générale extraordinaire du 19 décembre 2008, la partie du Contrat
relative à la présentation des soussignées est modifiée comme suit :

ETF LÉRRAHAERE EXACO MALRE XD LA EF 2005 #Æ 12 A 1 F1 MKM 2
TRE AR AK ET 167 FR PSE PACA BR BAR AE GE, Le en if SE cha ER ea ET ft
MAL, F1 2008 # 12 À 19 À MU AB AX SE EIRE
DTA EEE, AOL EX FE 7 MASSE ANT

« ENTRE
ÉCE EN

Monsieur SUKADI DIABOD, résidant au numéro 381, avenue RUVWE,
Commune Lubumbashi, à Lubumbashi, téléphone 002432341401, email :
ukarich@hotmail.com, ci-après dénommé « Monsieur SUKADI DIABOD », de
première part ;

HR HSE, RLR C&) #, Hit. ALRREAME
FREARAMÆXS 31 5, Mi: 00243 — 234149
sukagich@hotmail.com, F#k “SRE - ÉTÉA”, © fe,

Page S Sor 42
Contrat de Société N° 489/10336/SG/GC/2001 du 20 Juillet 2001 Avensat e° 1

ÉTÉ CR
: LE :
| 5

4
+ +
n

&° “EXPLOITATIONS ARTISANALES AU CONGO), société privée à responsabilité

limitée, en abrégé « EXACO Sprl», immatriculée au nouveau registre du

commerce de Lubumbashi sous le numéro 6943 et ayant son siège social au n° 18,
route Kafubu, Commune Kampemba, ville de Lubumbashi en République
Démocratique du Congo, représentée aux fins des présentes par Monsieur
EVANGELOS SPANOGIANNIS, Directeur Gérant, dûment habilité pour ce faire,
ci-après dénommée « EXACO Spri», de deuxième part ;
ALR TE LIERD LA, AR EXACO, MÉARAGAT, FAEA CHE
MURS: 6943, Aribbt: ARRERMRAÆAE# RER KHG db À
#i 18 S, LA EVANGELOS SPANOGIANNIS ÆÆX4ÈR, FAX “EXACO” , Xi
LŸ;

et

Al

3. CHINA RAILWAY RESOURCES CO. LTD. société d’Etat de droit chinois,
ayant son siège social sis Building Zhongtiezixun, Xikezhan Nanguangchang,
Beijing, République Populaire de Chine, représentée aux fins des présentes par
Monsieur YI ZHENGQING, dûment habilité pour ce faire, ci-après CRR LTD.
de troisième part ;»

HR MAR, RARE DUMP, At: HINIER
FARM D RERAUXE, LBBRRAEAARR, FA CHERE",
NB:

ARTICLE 2.
BU

2.1 L'article 1.1.(1) du Contrat est modifié comme suit :
«« Associé(s) » signifie EXACO, CRR LTD et Monsieur SUKADI DIABOD ainsi
que leurs successeurs et cessionnaires respectifs autorisés. »
LME LI(DÆSEAMT :
“A” A EXACO, HBRPERULAN RG SEM SE ÆEDLRITE HÉSU IT
RNA ALUREIE A. ”

2.2 L'article 1.1 (3) du Contrat est modifié comme suit :
««Bien» signifie les gisements de cuivre, cobalt, et toutes autres substances
minérales valorisables de Kalumbwe et de Myungsa situés dans le périmètre de la
Concession n°246 transformée en Permis d'Exploitation (PE) n°657 du Groupe Ouest
de GECAMINES, province du Katanga, République Démocratique du Congo,
conformément au plan en annexe A.
Les réserves géologiques du Bien sont estimées à 100.000 tCu ».
RL BTE 11 GREEN F:

Page 6 Sur 42
Contrat de Société N° 489/1033/SGAGC/200! du 20 Juillet 200! Avenant 0° L
De”, BÉARIÉSMRÉE 4 EÉOTRIRREX MEN TMÉAIR
LA FERRER 246 SÉURRER 657 SRE MIA
we LR Myunga #1, LR HALT SIT ER.

PEAU EE ASE 10 JM.

23 La première phrase du premier alinéa de l’article 1.1.(16) du Contrat est modifié
comme suit :
« « Etude de Faisabilité » signifie les études financées et effectuées par MKM Spri
qui feront l'objet d’un rapport détaillé. Cependant, GECAMINES n’est pas concernée
par cette étude de faisabilité en termes de responsabilité et en termes de coûts.»
RAS LL(O)ÆÉË 1 AR ENÈN F:

“SATA " IEEE MKM ARE PTRÉERR, HAE ATARI.

RER RD AL A ARTE AT OR BEA RE DTA NAE VE

24  Ilest inséré un article L.1.(31bis) libellé comme suit :
HA LLGIbis)#k, AAMTF:

«« Prêt d’Associé(s) » signifie les fonds mis à la disposition de MKM Spri par CRR
LTD ou ses Sociétés Affiliées pour développer et mettre le Bien en Exploitation
Minière et Production Commerciale.»

CRAN) LT MM AAA RER XNA ISIN, AT LEP"
FER, TRAPOALELE MARNE".

ARTICLE 3.

L'article 3 du Contrat est modifié comme suit :

AL RER 3 BRUN F:

« Article 3 : Obligations des Parties et de MKM Sprl
B3%: AMAR MMA ANS

3.1. Obligations de Monsieur SUKADI DIABOD :
DER ÉLIRE ER

3.1.1. Sous réserve de l'exécution par EXACO Spri des engagements repris au
point 3.3 du présent avenant, Monsieur SUKADI DIABOD s'engage à
ce que :

JE EXACO DUTRÆ 3.3 RMMREAIM AO F, ARE - AB
HEC UE RUE:

(a). GECAMINES cède à MKM Spri ses droits et tous les titres miniers
sur le Bien.
RIRERF LATE MXM ATHLE T UE
ÎEe

Page 7 Sur 42 L
“Contrat de Société N° 489/10336/SG/4GC/2001 du 20 Juliet 2001 Avenant n°1 > Ps

7
32.

(b). GECAMINES cède à MKM Spri, sans restrictions, toutes les
données, informations, registres et rapports ayant trait au Bien se
trouvant en sa possession ou sous son contrôle en vue d'effectuer
l'Etude de Faisabilité ainsi que l'exploitation du Bien.
RIREKF JA FE MKM AREA ERA,
ÆRRENÉ, STREAM AMAE, HE AS
2, DORA REMEAT THEMA ANT A PE HATITR

{c). Immédiatement après la cession des droits et titres sur le Bien visés
au point 3.1.1(a) ci-dessus, GECAMINES obtienne, conformément
à la législation congolaise, l'approbation de ladite cession par le
Ministre des Mines.
RER 3LIG)RAMEMATN DUERIEZE, ARMY
ML FT à BUT ARE LR CG) PA AR PT SR AT FN ABAT LA AN
HEC.

{(d).

(solidairement avec EXACO Sprl} GECAMINES apporte
gratuitement les installations de traitement métallurgiques à MKM
Sprl acquises dans le cadre du contrat d’associationmomentanée
PAPSI.

C5 EXACO KI) AIRE KY LA HE MKM À AT ER DE
# PAPSLIGRT KE FIRE RU SG:

GECAMINES identifie et fournisse les sites nécessaires aux usines
et au stockage des rejets ainsi que l'accès au Bien.

ARE RP ARTE} ARUN LS URMETF HN Jr
Zi, HARAS EF,

{e).

3.1.2. Monsieur SUKADI DIABOD payera tous les droits, impôts et taxes
relatifs au paiement de Pas de Porte et remplira les formalités y
afférentes.

AE «ER EE BU XF AT 8 A9 TA BA BJ PA ci AREA
RE.

Obligations de CRR LTD
ÉRPERNIN Z

€RR LTD s'engage à :
RÉREURR I :

Page 8 Sur 42 ° \
Coatrat de Société N° 489/10336/SGAGC/2001 du 20 Juillet 2061 Avecant n° 1 À
. D

K

7. @. yer un pas de porte non remboursable, « Pas de Porte », de 3.500.000
| trois millions cinq cents milles) US Dollars à Monsieur SUKADI DIABOD
< helon les modalités suivantes :

2 ss  & CAE FE «MATE CA AREA 350 DR, SA
NET RIT:

(. La première tranche de 1.500.000 (un million cinq cents milles) US
Dollars sera payée par CRR LTD dans les 15 jours ouvrables suivant
l'approbation de l’Etude de Faisabilité par l’Assemblée Générale des
Associés de MKM Spri.

ARE MKM SNA XANAX 15 RAR PUR NCATÉE
Æ 150 H KT:

(ii). La deuxième tranche de 2.000.000 (deux millions) US Dollars sera payée
par CRR LTD, dans les 30 jours ouvrables suivant la date de la première
commercialisation des métaux.

RMC RER EMULE 30 KA, RÉRAUMENATR CEATIS
200 Jj RG

(b). Compléter, au profit de Monsieur SUKADI DIABOD, le montant et le
paiement du Pas de Porte, sur la base de 35 (trente cinq) USD/Cu, en cas de
mise en évidence d’un tonnage de cuivre additionnel au-delà des 100.000
tCu de réserves géologiques. ‘

SANT 10 FARM, 1% 35 Hit, SK
dé RCE ATANE ANT:

(c). Prendre en charge les frais bancaires relatifs au paiement de Pas de Porte ci-
haut mentionné.

RSC ATIRÉTEUT AA:

(d). Mettre elle-même ou par ses Sociétés Affiliées, à la dispostion de MKM
Spri, à titre de Prêt d’Associé, des fonds nécessaires pour développer et
mettre le Bien en Exploitation Minière et Production Commerciale dont le
montant sera déterminé par l'Etude de Faisabilité. Faciliter, le cas échéant,
l'emprunt des fonds nécessaires sur le marché financier.
HRASMREXEAS,  MKM 2860 A JR AU RÉ LALT
Re. PRÉMSMRIRIENHRESU SA, DER, njifi j
TÉL

3.3. Obligations d'EXACO Spri
EXACO AIX

Page 9 Sur 42
Contrat de Société N° 489/10336/SGAGC7200 du 29 Julilet 2004 Avenant n° L
3.4.

3.5.

EXACO Spri s'engage à faire apport :
EXACO Æif:

(a). de numéraire lors de la constitution de MKM Spri,
Æ MKM AU, MAT HE:

(b). (solidairement avec GECAMINES) des installations de traitement
métallurgiques acquises dans le cadre du contrat d'association momentanée
PAPSI.

CSRIREXF WA THM) EXACO A AH PAPSI I GK
ARE:

Obligations communes des Parties

RAIN:

Les Parties veuilleront à ce que MKM sprl:
# ARE MKM AA:

{a). se conforme aux normes techniques internationales d’exploitation minière et
métallurgique;
ÉTERRRT DUR IR RE ARPNE:

«
(b). puisse promouvoir le développement social de la communauté
environnante;

AHRRRT RARE:

(c). poursuive la prospection du Bien.

RESEXI D AL PET RURDER.

Obligations de MKM Sprl
MKMA IX

MKM Spri a l'obligation de :
MRMS IX 3 F:

3.5.1. Financer et effectuer l'Etude de Faisabilité dans les délais prescrits à

l'article 5 du présent avenant.
FUEA ANUS 5 AE RIM SEM EIRT TRAME :

3.5.2.  Approuver cette Etude de Faisabilité au cours de l’Assemblée Générale

des associés, à convoquer dans les 30 jours ouvrables de la fin de
l'exécution de l’Etude de Faisabilité.

Page 10 Sur 42
Contrat de Société N° 489/18236/S$G/GC/2081 de 28 Juillet 2001 Avesnt n° 1 4 À
ARE RUE 30RAAIMÉRS, HÆ2 LIRSLIANENM ET:

. ) Démarrer le chantier minier dans les 6 mois après l'approbation de
{l'Etude de Faisabilité et réaliser ou faire réaliser, sous le financement mis
à sa disposition en forme de Prêt d’Associés prévu à l’article 6 ou des
emprunts contractés sur le marché financier, les travaux de
Développement du Projet Minier dans les délais déterminés par l’Etude
de Faisabilité et conformément à cette dernière.

FRS 6 M AAJFT, AIRE 6 RER A AE NS
MONTE, MAR AT DER ES AUS ROMA RIT RL A

3.54.  Rembourser les Prêts d’Associés et les emprunts contractés sur le marché
financier et rémunérer les Parties tel que prévu à l’Article 12 du Contrat

HARRIS MIS 12 RME, RMI EN AIR:

3.5.5. Payer les Royalties à Monsieur SUKADI DIABOD et à EXACO Spri tel
qu’organisé par l’article 12.1 du Contrat tel que modifié par le présent
avenant.

ARR À IE 12. 1 RME MANN, EDR RE
EHYASEZE AI EXACO AAA RANE A

3.5.6. Mettre en exploitation les gisements de Kalumbwe et Myunga et gérer
lexploitation minière ainsi que les opérations de traitement des minerais.

FRKalumbwe # MyungaW, MN PGA, AAA,

3.5.7. Commercialiser les Produits Marchants tels que définis par la loi
n°007/2002 du 11 juillet 2002 portant code minier.
RH 2002277 À 11 À {En°007/2002 8 PEN 2 AT EL {LC

3.5.8. Etablir les principes régissant les procédures de gestion administrative,
financières et autres, la politique fiscale et les critères de recrutement du
personnel.

HCTREZR, MYBE, ARABES EURE:

3.5.9. Maintenir à jour et renouveler les droits miniers ainsi que tous les permis
et toutes les licences nécessaires.
BE À D'ART RMIPT A FRERE XIE 2 AR PE ft SC BE AT
EM:
3.5.10. Faire face à toutes ses obligations en tant gue-Säciété dotée d’une
personnalité juridique.
HÆXATÉAMRÉAEE DNS:

 . Page 11 Sur 42
Contrat de Société N° 489/10336/SG/GC/2001 du 20 Juiitet 2
. Rechercher à protéger et à accroître les intérêts des Associés, notamment
en leur attribuant équitablement, par préférence aux tiers mais à des
Conditions Concurrentietles, les commandes de prestations et de
fournitures. Chaque fois que MKM Sprl aura à recourir à la sous-
traitance des Opérations en rapport avec son objet social telles que les
prestations d’exploitation, les commandes d’approvisionnements et/ou de
services, elle les proposera de préférence et de manière équitable à ses
Associés ou à leurs Sociétés Affiliées qui devront les réaliser suivant les
règles de l’art et aux conditions compétitives.

BHAPFURT XFAMAR AIR, ELA PE
» AMEHERMR SE LR A ORAN IT MURS FA REA ZEMKMZS if
ES RAC XAEMMATO EN, HIATR IE 4) 7 6
PARA /RRERMRE, HS APRES TRE A ER URI
A4, FÉBÉSRTMMNELRF%/#TERTEUE.

En cas de recours aux tiers, la priorité sera donnée aux candidats locaux
remplissant les conditions requises.

DRE HRMARARMA, ALES TIR RÉ MALE À

3.5.12. Promouvoir le développement social des communautés environnantes,
suivant un Cahier des charges à adopter après concertation avec ces
communautés. »

RUE ARE DAS LE ROMA, LEREN LME REMY EE SEA
Æ”

ARTICLE 4.
ÉTLES

L'article 4 du Contrat est modifié comme suit :

PAANUENLE "172"

« Article 4. : CAPITAL SOCIAL
BD: TM

Le capital social de MKM Sprl est de 1.000.000 (un million) US Dollars, réparti comme
suit : 71 % pour CRR LTD, 17,5 % pour Monsieur SUKADI DIABOD et 11,5 % pour
EXACO Sprl.

MU AS REA X 100 JR, AAUÈN PF: ÉRPEURRT ET 71%, DRE - IÉ
RÉEL R TT 17.56%, EXACO K# 11. 5%.

La participation de Monsieur SUKADI DIABOD de 17,5% n'est pas diluable en cas
d'augmentation de capital social. Dans ce cas, les Parts sociales détenues par Monsieur
SUKADI DIABOD seront converties de plein droit en aut: gp nécessaires

pour que sa participation soit maintenue à 17,5% ». <à \

Page 12 Sur 42
Contrat de Société N° 459/18336/SG/CC/2001 du 20 Juillet
>

AD RE, HE à MAMA ARE 17. SUR ETAGE ANR
Se AE MAP LE AP ROMAN EUR BIS ACEI Re, LUE KTIR
MPÉBÉREE 17. 5%,

ARTICLE 5.
Fh#

5.1. L’article 5 du Contrat est modifié comme suit :
RTE TRLABEAUMNT:

«ARTICLE 5. : ETUDE DE FAISABILITE
Bbk ATHRA

5.1 Participation de Monsieur SUKADI DIABOD à l'Etude de Faisabilité
JF Ré ÉERACEN FAITHMAMS ES

Après la création de MKM Spri, Monsieur SUKADI DIABOD fournira à MKM
Spri, pour la réalisation de l'Etude de Faisabilité, toutes les données en sa possesion
ou sous son contrôle, relatives au Bien.

Æ MRM AFDZIE, FE e REC EN MM A TIRE ITITMTTER
PRIS LEA RAA, LURRESERRATAT PE.

5.2 Réalisation et remise de l'Etude de Faisabilité
MAT HERAITER ,
MKM Spri est responsable de réaliser l'Etude de Faisabilité et se charge des frais.
Monsieur SUKADI DIABOD et EXACO ne sont pas concernés par cette Etude de
Faisabilité en termes de repsonsabilité et en termes de coûts.
MKM 2 8] ut Ga fl AT AT HER I ARE BE M. DR KA « id VE HO HN ZE EAU
EXACO XF 07 FR 5 BE ARE Bt PARA REA

MKM Sprl terminera et remettra aux Parties l'Etude de Faisabilité dans les 12
(douze) mois suivant la date de signature du présent avenant.
BANANE TE 12 FA 4 MKM À A SERA DER 5 HD ATES A IAA

5.3 Approbation de l’Etude de Faisabilité
ATK ES ATAER

L'Etude de faisabilité effectuée par MKM Sprl sera soumise à l'Assemblée
Générale des Associés de MKM Spr! pour son approbation. » —..
MKM À F1 SERRE AT BR ER SET EURE AR A 2 RLTE

5.

©

. L'article 6 du Contrat est modifié comme suit :
RL RER HEC F:

« ARTICLE 6. : FINANCEMENT
RR& HS
6.1 Forme de financement

ACIER

Dans les trois mois suivant l'approbation de l’Etude de Faisabilité par l’Assemblée
Générale des associés , CRR LTD est tenue de mettre à la disposition de MKM Spri,
à titre de Prêt d’Associés, les fonds nécessaires pour réaliser les travaux de
Développement du Projet Minier dans les délais déterminés par l'Etude de Faisabilité.
LR EUR RXSMAEZ RENAN, PÉRTUÉ JÆ DUR A AK 2
ik, ATHENA PRE Z AM, 6648 MM EUR D LI A JF PT
T2 PE 0

Les Parties conviennent que 30% des sommes empruntées à titre de Prêts d'Associés
pour les travaux de Développement du Projet Minier sont remboursables sans intérêts
et 70% de ces sommes empruntées à titre de Prêts d’Associés sont remboursables
avec intérêt égalant le taux LIBOR à un an + 450 BP.
7 ARE DUR AR ER R EMI ER 302 ARR, HE LCKN
T%XRM EM LIBOR+450BP AJAIR TA EHE.

Après la Production Commerciale, MKM Sprl pourra emprunter sur et aux
conditions du marché les fonds nécessaires à son exploitation.
PEUR ALI, MKM 2 FI KFÆ 0 9 NF PU PT DE RME AT FA ML D

6.2 Responsabilité de Monsieur SUKADI DIABOD et d'EXACO Spri
HE «TM ÆAM EXACO A DTIE

Monsieur SUKADI DIABOD et EXACO Sprl n’auront aucune responsabilité en ce
qui concerne le financement. Néanmoins, ils pourront être requis, en tant qu'Associés.
de coopérer à l’établissement des garanties nécessaires au financement
conformément à l’article 6.3.

HA MERS AA EXUCO ARNMREMMAGME MIEL. (IH XRA,
AU 6.3 ARE, ALIA XF 0 RU A DES OT MID SEA RER À

6.3 Coopération de Monsieur SUKADI DIABOD et d’'EXACO Spri dans le financement
PH «IF EXACO A ÆMA HAE

Monsieur SUKADI DIABOD et EXACO Spri seront informés lorsque CRR LTD
aura l'intention d'obtenir les financements nécessaires pour mettre le Bien en
Production Commerciale sur le marché financier auprès d’agences ou de banques
internationales.

dk RAA CE MKM 19 ST EC RAT RCA © MALO MA AT AT 2
MSESMOUMER, LUN LR MEATENALA RE, Eh ERTEMRAR ANR EE
Œ ASE A EXACO.

Monsieur SUKADI DIABOD et EXACO Sprl sont tenus de coopérer pleinement

avec CRR LTD pour faciliter l'obtention de tels financements, notamment en signant
tout document et en donnant toutes assurances pouvant être raisonablement requises

Page 14 Sur 42 \ {
Contrat de Société N° 489/10334/S8G/GC/2081 de 20 Juiller 2891 Avenant n° 1 & T) 4
/ l
ue À
di
a

gn relation avec le Bien pour contracter de tels financements, sans toutefois un

du agagement financier de leur part.
ROSE FE - MER AÆEÆR EXACO À XF 5 EE AE À AC À LUZ
2, RICR RP RÉELUR ER EN NUE PA RAT RER. LE Ki » n
ERNÉLA A EXACO HABA NE.

6.4 Les Parties s’accordent que pour le besoin de recherches de financement incombant à
CRR LTD aux termes du Contrat, les Parts sociales de Monsieur SUKADI DIABOD
dans MKM Sprl ne seront pas gagées et les Droits et Titres Miniers apportés dans
MKM Spri par Monsieur SUKADI DIABOD ne peuvent être hypothéqués, sans son
autorisation expresse et écrite laquelle ne peut être refusée sans juste motif.
RER, BRIE HU MMA LH RREIMK, À FA -
MHÉAOCATZÆ MKM RÉIBHAÉEEEURM, HE] MKM ID ANA REME HR HILL
RAA PE EN BR MMAT OMAN. IAXTFSFEN, DH «ANA RA SEA
AFAHLÉESR S LAFIÉ.

Au cas où Monsieur SUKADI DIABOD accorderait son autorisation, CRR LTD
s'engage à lui communiquer tout contrat d’hypothèque ou de nantissement à conclure
avant toute signature pour obtenir les prêts des financiers, banquiers ou autres
bailleurs des fonds, comme unique mode de réalisation de l’hypothèque, la
subrogation à MKM Spr! par les financiers, banquiers ou autres bailleurs des fonds
telle que prévue à l’article 172 alinéa 2 du Code Minier.

WRI LR E RIORTER, FREE LEE DUR/IUR & FI
ZA, IDR «AE ASC ENTREE Æ AURAI A I), LIKE
Bo, MATRA NIUMESER A RUSUR. HUE CPAM) 5 172 AP 2 KALE,
ME, AT RAI AUSERR AIT ERA ER IPALHOME Le

Pour ce faire, les Parties conviennent que CRR LTD fera insérer dans le contrat ou
acte d’hypothèque la clause selon laquelle les financiers, les banquiers ou autres
bailleurs des fonds préserveront la participation de Monsieur SUKADI DIABOD
dans le Projet lors de la réalisation de l’hypothèque par subrogation de MKM Spri
par ces financiers, banquiers, autres bailleurs des fonds ou par toute société
opératrice désignée par eux ».

RE, HOTTE BRU RIT AR IR FA FR: MT, UT ACL
HE BUR AIRE A ARR AR IAA, ACRLITÉE MKM ATARI, ATK
KR AE ROCÆ EP RE br” .

ARTICLE 6.
PES

6.1 L'article 7.2 du Contrat est modifié comme suit :

AL FIR 72 &RÉAUNT:

NAS
«7.2 Sanctions en cas d’inexécution de ses obligations par ung@ 4,
RAA UT XL 35 RÉ AE TT

En cas d’inexécution d’une des dispositions du Contrat par l’une des Parties, la ou
les Partie{s) non fautive(s) la mettra/mettront en demeure de s'exécuter dans un délai
de nonante (90) Jours. Si la Partie fautive n'a pas remédié à cette inexécution dans ce
délai, à compter du 91%% Jour, elle payera une pénalité de cinq mille (5.000) US
Dollars par Jour aux autres Parties jusqu’à l'exécution complète de ses obligations.
Le droit de vote de la Partie fautive ainsi que son droit à la distribution de dividende
sont suspendus jusqu’à la rémédiation de l'inexécution et au paiement des pénalités.»
RÉF —-HRMTARLÉMMITIRANE, KA INTER  HEAT ICUEAT HE
#, RE 00 XAMTRXE. IR té A ZE UMR #5 CAES
ZAR, MROIRE, AR ÉALR AP SERIE 5000 HT FE,
HSJOEÆ MATH. LE HO AS MET BTE LR MAN &Z 0, ILE
FURLUR SAR ELA ARRETE RE

6.2 L'article 7.3 du Contrat est supprimé.
ARE 73 AMIS.

6.3 L'article 7.4 du Contrat devient l’article 7.3 libellé comme suit :
RE 74KER 73%, MAMPF:

«73 Liquidation

LES
En cas de dissolution et/ou de liquidation de MKM Spri, les dispositions des Statuts de
MKM Spri concernant la liquidation s’appliqueront conformément aux lois de la
République Démocratique du Congo et ce, sans préjudice des dispositions ci-après.
LE MKM 2 FIRST AIMER F,  MKM STAR ERA X2 A MR
RIRRERAMENRMRAEN, BfTEMNTIAR.

Lors de la dissolution et de la liquidation de MKM Spri, les droits et titres miniers
apportés par Monsieur SUKADI DIABOD seront rétrocédés à GECAMINES sans
contrepartie de sa part. Si la dissolution et la liquidation de MKM Sprl sont dues à la
faute de Monsieur SUKADI DIABOD, les titres miniers doivent constituer le
patrimoine de MKM Spri faisant l’objet de la liquidation et de partage.»

LM AT EMMRMMRT, DRE e ESA KID PAUE NE HIER IN
KA A ÆLRRE. GR MKM A AMAR TS RÉ - NS
ARR TER, HRK UN PERTE 2 MKM 25 7] ÉO PE Pr A8 At SAN 2) AC

ARTICLE 7.
FEt*

L'article 10 du Contrat est modifié comme suit :

NEC:

« ARTICLE 10 : STRUCTURES DE GESTION ET ADMINISTRATION DE MKM SPRL
RFA: MKMSTSE RES #

,
Page 16 Sur 42 : Æ.
Contrat de Société N° 489/10336/5G/GC/200! du 29 Jalliet 2001 Avenant n°1 4 1 L
«

tuçes de gestion de MKM Spr! sont :

1 es sp

MRMA MIRE RHIN F :

Nat a Le"

{a). TÉ ASsemblée Générale des Associés qui est l’organe suprême de l'orientation de la

(b).

{c).

10.1.

société et qui, entre autres pouvoirs, nomme et révoque les membres du Conseil de
Gérance.

MARKS, HA FRAC PURES, À AE AIMANT SR:

Le Conseil de Gérance (ou Collège des Gérants) est l'organe chargé de conduire les
activités de la société conformément à l'orientation de l'Assemblée Générale des
Associés. Le Conseil de Gérance peut se faire assister par un Comité de Direction qui
est nommé par lui et qui comprendra, entre autres membres, un Directeur Général et un
Directeur Général Adjoint.

HS CR) ÆMARXARÉGS FAR A ANNE RR. MES UHTMER
DE, ARE ÉÉAMELSE.

Le Collège des Commissaires aux Comptes est l'organe chargé de contrôler les comptes
de la société.

BUS PB A AIM ARTE
ASSEMBLEE GENERALE
HRX&
10.1.1. POUVOIRS DE L’ASSEMBLEE GENERALE
HRKXSHEN .

L'Assemblée Générale, régulièrement constituée, représente l’universalité des
Associés. Elle a les pouvoirs les plus étendus pour faire ou ratifier les actes qui
intéressent MKM Spr], notamment :

BARS, RER, KEEMRRAR. MAXANER MU AAA EE]
CRLUDEAT AU MARNE MZ AT, RH in F:

i. la modification du capital social ;
AÉEMR:
ii. la transformation de la société en une autre forme ;
AA AIT:
ii. l'approbation des Programmes et Budgets visés à l’article 11 du Contrat ;
RAC 1 RATER:
iv. la distribution de dividendes ;
AIDE:
v. la liquidation de MKM Sprl ;
MKM AL :
vi. la modification des Statuts ;
REA,
vi. la modification de l’objet social,

REAARENVE.

Page 17 Sur 42
Contrat de Société N° 489/10336/8G/GC/288 de 20 Jeilet 2001 Avenant n° 1

10.12. ASSEMBLEE GENERALE ANNUELLE
FHRRKE

(a). L'Assemblée Générale Annuelle se tient dans les trois (3) mois suivant la
clôture de chaque Exercice Social, au siège social ou à l’endroit désigné
dans la convocation en vue d’entendre les rapports sur la gestion de
MKM Spr! présentés par le Conseil de Gérance, d'examiner les comptes
annuels de MKM Sprl, d'entendre le rapport du Collège des
Commissaires aux comptes sur la gestion et sur les comptes annuels
examinés, en vue de statuer sur ces documents et de donner, par vote
séparé, décharge de leurs missions aux membres du Conseil de Gérance
et aux Commissaires aux comptes, d’élire des nouveaux membres du
Conseil de Gérance ou de nouveaux Commissaires aux comptes ou de
reconduire le mandat des Commissaires aux comptes et, enfin, en vue de
statuer sur tout autre point qui aura été inscrit à son ordre du jour.
HRMRXRERTAAMRERARE 3 ÀAAAAIT, ÆA AE
ABLE 2 TA MO An CP SUSE AO AA A TT. AE EE À X ATX MKM
AMEN SACRÉ EME THEMES, RE MM À FEU EUR
R, HHA&NARTÉMEMMANMEÉ, RAR. MAT TA
KR, RÉARPS SNA MAN LHE, ARRETE MH LA
HSE KA HR GUEM, RAT PUA SX FAO PR DUR 1k
Æe

(b). Tous les 5 (cinq) ans, l'Assemblée Générale inscrira à son ordre du jour
l'examen de l'opportunité de poursuivre les activités liées à l'objet social
ou de modifier l’objet social de MKM Spri ou encore de mettre fin à
MKM Spri. Les décisions seront prises conformément aux modalités de
vote définies dans le Contrat et les Statuts.
SF, EMA RRSNAEHIIAITISEMAEES MKM AE
BFXLEMNRETMEBÉ MKM AXE RALEMAIE MKM
Al RENE S MILLR ARTE LR CR INE

10.13. ASSEMBLEE GENERALE EXTRAORDINAIRE
FAR KXES

(@). L'Assemblée Générale Extraordinaire peut être convoquée à tout
moment, autant de fois que l’intérêt de MKM Spri l'exige. Elle doit l’être,
dans les quinze (15) jours, à la demande de tout Associéou à la demande
du Président, ou du Vice-Président, ou de deux Membres du Conseil de
Gérance ou des Commissaires aux comptes, ou du Directeur Général, ou
du Directeur Général Adjoint. Les Assemblées Générales Extraordinaires
se tiennent aux dates, lieu et heure indiqués dans ia convocation.
FRA RENE MU ARS R EN ER AIT. MMERMA.
RIK, HESKIAERENAR, ÉSHSARRAZER,

Page 18 Sur 42

Contrat de Suclété N° 485/10336/SG/GC/2881 de 28 Juiltet 2001 Avenant n°1 À #7 #7
/ Ë
FABRAXSET 15 XLAUT. ART ARE EN UT
HÉRTT.

Une Assemblée Générale Budgétaire se tiendra obligatoirement entre le
1% septembre et le 31 décembre de chaque exercice en vue d'examiner et
d'approuver le projet de budget de l’exercice suivant de MKM Sprl
approuvé, au préalable, par le Conseil de Gérance.

BATAR SU AUE SE 9 À 1 AZ 12 À 31 HAT, LKAENN
REA T —MBÉE RME TRS

10.1.4. CONVOCATIONS ET ORDRE DU JOUR DE L’ASSEMBLEE GENERALE
RARXSTIAMSNATE

(a). L'Assemblée Générale, tant Annuelle qu’Extraordinaire, se réunit sur
convocation du Président du Conseil de Gérance ou, en son absence, sur
celle du Vice Président, au siège social ou à l'endroit désigné dans la
convocation,

RAR RÉÈREMERARS, MAR KTIR, HE KO
HRK AR. MARXATEA AE PARA 7 AE An 15h MD 6
RM AT.

(b). Les convocations à l’Assemblée Générale Annuelle sont faites par iettre,

téléfax, messageries électroniques. Les convocations sont adressées aux
Associés au moins vingt (20) jours à l’avance. Elles doivent contenir
l'ordre du jour, indiquer la date, le lieu et l’heure de la réunion. Tous
documents relevant de l’ordre du jour et qui doivent être examinés par
l’Assemblée Générale doivent être joints à la convocation.
DIFÉERER XS NI A ELURE, HA, HO TAMEREMRARAE, À
HET 20 ANSESOMA. ASERAUNEA, HIT Hi
As JTE. AA PERS ADR AE AR À 2 EF EE UE RE 2 — IR
th

10.15, PROCURATIONS
A

Tout propriétaire de Parts sociales peut se faire représenter à l’Assemblée
Générale par un fondé de pouvoir spécial. Les copropriétaires, les usufruitiers
et nus propriétaires doivent respectivement se faire représenter par une seule et
même personne.

2 FES APTE À PT DRAC ARR HRRARX ES. HAUT A, 75
RÉ ARR AAA RER — AB EM ARE.

10.1.6. BUREAU DE L'ASSEMBLEE GENERALE
BAXSH ERA

Page 19 Sue @ N
Contrat de Société N° 489/10336/SG/GC/2001 de 20 Jublet 2001 Avenant n
Toute Assemblée Générale est présidée par le Président du Conseil de Gérance
ou, à défaut, par le Vice-Président, ou, à défaut, par un membre du Conseil de
Gérance désigné par la majorité des autres membres. Le Président désigne le
secrétaire. L'Assemblée choisit parmi ses membres un ou plusieurs scrutateurs.

MAXSUMRSKER, M KGUFEN, MK ESF KGURET EH
BREMATISEN— DANEF. MEKPFEXAMT. MAXAFE
RERÈR-CRZERRA.

10.1.7. QUORUM DE SIEGE ET DE DECISION
BE A RDURR PT RE 2

(a). L'Assemblée Générale statue valablement si le nombre des Parts sociales
représentées constitue plus de la moitié du capital social et si chaque
Associé est présent ou représenté. Ses décisions sont prises à la simple
majorité des voix sous réserve des dispositions de la loi congolaise en
matière des sociétés. Chaque Part sociale donne droit à une voix.
bn a RACE, AH MUR MORTE 2 RER CT,
RÉF. RIMASMIENRN. —A—2E.

(b). Au cas où ce quorum ne serait pas atteint, une nouvelle convocation sera

adressée, dans les sept (7) jours de la première réunion, aux Associés,
avec le même ordre du jour, par la personne qui présidait la séance, à une
date et heure à fixer par elle. Un délai d’au moins vingt (20) jours devra
séparer la deuxième convocation et la date proposée pour la seconde
réunion. L’Assemblée Générale délibère valablement quel que soit le
nombre de Parts sociales possédées par les Associés présents ou
représentées.
WR—-ARATIÉEAR, XLR 7 AP, ALARM AK
9, AAMMÉRNAR, HAE AE FM, MEME
te, SEX NMRES XAMAME D 20 X. HiCHIe ELLE
REMLMAREES DIRE, À XD A SET À MU UK
Re

10.2. CONSEIL DE GERANCE
CES

L'administration de MKM Spri, notamment la composition, les pouvoirs et le
fonctionnement de ses organes de gestion et de contrôle est organisée par ses Statuts.
MIRE, NARNIA PURES, AIS HR A
CHIDUT

102.1. COMPOSITION ET CONDITIONS DE NOMINATION DES
MEMBRES DU CONSEIL DE GÉRANCE
RFA RR MIA RRAU EE ft

. f

Page 20 Sur 42 \
Contrat de Société N° 489/10336/SG/GC/2981 du 20 Julllet 2001 Avenant n° 1 2x 1 ï Î
i
{c).

{a).

L'Administration de MKM Sprl sera assurée par le Conseil de Gérance
composé de 6 (six) membres.

MM AFIERSMRMANER, 4 6 SRE.

Les membres du Conseil de Gérance seront nommés par l’Assemblée
Générale comme suit : 3 (trois) sur proposition de CRR LTD, 2 (deux)
sur proposition de Monsieur SUKADI DIABOD, 1 (un) sur proposition
d'EXACO Sprl.

ÆHSRARMMAXS EN, DAC F: PÉRAUMME 3 8, JR
iù + EME 2 Æ, EXACO EF 1 Ze

Le Président du Conseil de Gérance sera élu parmi les membres
représentant CRR LTD et le Vice-Président parmi les membres
représentant Monsieur SUKADI DIABOD. Le Conseil de Gérance se
choisit un secrétaire parmi ses autres membres. Il peut, néanmoins,
nommer un secrétaire choisi parmi le personnel de MKM Sprl ou à
l'extérieur de celle-ci.

LR NRA PEU MUK, ZEN » ji M NORME 25 Pt)
BAPE EAU. MS AÆRARRRHIAMHATK, HA LUE
MKM 25 FIAT A RER AE 2 RUE À AP EH RTK

Qu'ils soient Associés ou non, les membres du Conscil de Gérance sont
nommés pour une durée indéterminée et exerceront leurs fonctions
jusqu’à la désignation de leurs successeurs.

ARAMAR, HORS RANEMNA UE, BATH — FIAT (8 LA
EMEA ME

En cas de vacance, par suite de décès, démission ou autre cause, les
membres restants du Conseil de Gérance, représentant le même Associé
que le Membre ayant occasionné la vacance, peuvent pourvoir
provisoirement à son remplacement jusqu’à la prochaine Assemblée
Générale, qui procèdera à la désignation d’un nouveau membre.

LR RARE, RAT, AREA CHR , EU FAURE,
RP RAR RG RCE, ET ARR À ER AT AN à
LA R

10.2.2. FONCTIONS DU CONSEIL DE GÉRANCE
RS AIIRÉE

(a).

Le Conseil de Gérance détermine les orientations de l'activit

Sprl et veille à leur mise en œuvre. [1 prend les décisions giques de,

Page 21 Sur 42
€).

(a).

matière économique, financière et technologique. {l agit au nom et pour
le compte de MKM Sprl.

ÉHRRE MU ADS, HEKES, HEAR, MS.
RADARS RE, LI MKM SA PRNSR, FC MKM ZX TFUE.

Le Conseil de Gérance est investi des pouvoirs les plus étendus pour
poser tous les actes d’administration et de disposition qui intéressent
MKM Sprl. Il a dans sa compétence tous les actes qui ne sont pas
réservés expressément par la loi ou les Statuts à l'Assemblée Générale :
gestion financière, contrats relatifs au personnel, ventes et achats,
établissement de sièges administratifs, agences et succursales. Le Conseil
ne peut empiéter sur les attributions reconnues à l’Assemblée Générale
par la loi ou par les Statuts.

RS ÉEHAENTÉER MM A AAÉAATEAR IAA, A TEA
RARE RÉRMER FRA XSNRANITÉ AE: ANA
BE, ALHHÈM, RMS, MIA TEAM, 2 XALHIMS)
BAR AURA ARE di PÉTER TA X RARE.

Tous actes engageant MKM Spri, tous pouvoirs et procurations, toutes
révocations d'agents, employés ou salariés de MKM Sprl, et notamment
les actes relatifs à l’exécution des résolutions du Conseil de Gérance,
auxquels un fonctionnaire public ou un officier ministériel prête son
concours, spécialement les actes de vente, d'achat ou d’échange
d'immeubles, les actes de constitution ou d'acceptation d’hypothèque, les
mainlevées avec ou sans constatation de paiement, seront valables à la
condition qu'ils soient signés par une ou plusieurs personne(s) agissant
en vertu d’une procuration donnée expressément par le Conseil de
Gérance sous la forme d’un écrit ou en vertu d'une procuration organisée
par le Règlement d’Ordre Intérieur ou en vertu d’une procuration
organisée par les Statuts.

RARES MM MAX, PA BUR, BTAAT T HARRUR SE A
XXE, REX FANS RINBATAONS, RER. MSNM
FAR ARR, XTAS ALI HE TEMN N, AR
RUABATRMEAS, RÉLR—ARSAËBTFIE/HELM, AS A
MAÉENSNPNARNSIEREMNÉE CHAMP HA NOHE
AERARIE 2 6) RÉEL.

L'ouverture à l'étranger de bureaux de représentation, agences et
succursales de MKM Spri pourra être décidée par le Conseil de Gérance
à la majorité des trois quarts sans que cependant les bureaux, agences et
succursales ainsi ouverts ne puissent se soustraire de la direction et du
contrôle du siège social.

Page 22 Sar 42

\
Contrat de Société N° 483/10334/SG/GC/2001 du 28 JuiBet 2001 Avenant n° 1 2x dl
À

4

(a).

(b).

KM A AL CAIR) MOMRACRRE, HARRIS AA, SU MEN
RU 3/4 BRAIRAARE, MAMA, HRHFAPAI TA TM
RATÉMAISRUEÉE.

XÜMITE DE DIRECTION
ÉREÉRE

La gestion journalière de MKM Spri sera confiée à un Comité de
Direction.

BAHERRESSAMKMAAN RER

Ce Comité est composé, au maximum, de 6 (six) membres parmi
lesquels 2 (deux), dont le Directeur Général Adjoint et le Directeur en
charge des ressources humaines, seront nommés par le Conseil de
Gérance parmi les candidats présentés par Monsieur SUKADI
DIABOD, et 3 (trois) dont le Directeur Général, le Directeur en
charge de la production, le Directeur en charge des finances, de la
comptabilité et du budget seront nommés par le Conseil de Gérance
parmi les candidats présentés pas CRR LTD et 1 (un), le Directeur en
charge de la commercialisation, sera nommé par le Conseil de Gérance
parmi les candidats présentés par EXACO.

FHSRÈREE 6 LRAAR, Fh 2 SE Ré - MILNU EN
YF, DIANBREMARER, 3 ARR DUMRA, 2H
ÊRE, ÆÉREMMESE, 1 S%#SHu EXACO HE, , fi
HAS HA RSR HE À.

Le Directeur Général ou, en son absence, le Directeur Général Adjoint,
présider le Comité de Direction.
RBIEFÉRSASTL#, MARAZÆ, IBALGÉH EH.

Les Associés ont la latitude de remplacer leurs représentants au Comité
de Direction.

RATÉ EHRRLENEASTNICE.

Le Conseil de Gérance détermine les pouvoirs, les attributions, les
appointements ou indemnités des membres du Comité de Direction. Il
peut révoquer en tout temps la décision qu'il a prise à cet égard.

Le Conseil de Gérance déterminera les rémunérations des membres du
Comité de Direction en tenant compte des rémunérations normalement
fonctions

équivalentes.

Page 23 Sur 42
Contrat de Société N° 489/10336/SG/GC/200! du 20 Jaillet 2004
HAZRARSMARÉNH, HR, LHAMÉMUMRAARE. AN
SATLIRET AUX TXT IATRSE
HISHÉRENT SEA REÉRLHENMMAVRETAZ
RÉRANEAFE.

10.2.4. MODALITES DES REUNIONS DU CONSEIL DE GERANCE
HER AT

(a). Convocation

AREM

Le Conseil de Gérance se réunit, sur convocation et sous la présidence
de son Président, ou en cas d'empêchement de celui-ci, du Vice
Président, ou à leur défaut, du membre du Conseil de Gérance désigné
par au moins trois autres membres.

ÉFRSNAÉRKTR, MEKAÉÆMRIMHKAIR, AU

» HEDIRANEFIUIMNTA.

Les convocations aux réunions du Conseil de Gérance sont faites par
lettre, téléfax ou messagerie électronique. Elles doivent contenir l'ordre
du jour, indiquer la date, le lieu et l’heure de la réunion. Tous
documents relevant de l’ordre du jour et qui doivent être examinés par
le Conseil de Gérance doivent être joints à la convocation.

RUB RENDU, XX, EFMAHREMARTÉ. BIS
ARE, EAEM MAIS RTE). AUX PEREANR RN SN
FEAT IS TE ER #+

Les frais exposés par les membres pour participer aux réunions du
Conseil de Gérance sont supportés ou remboursés par MKM Spri.
AR #2 BEF LA MKM 2S RICA AL.

(b). Tenue des réunions

&XaF

Les réunions ordinaires du Conseil de Gérance doivent se tenir au
moins deux fois par an : la première réunion sera tenue avant la fin du
mois de mers et sera consacrée à l'approbation des états financiers de
MKM Spr pour l'exercice précédent ; la deuxième sera tenue après le
mois de septembre mais avant la fin du mois de décembre et sera
consacrée à l’approbation du budget de l'exercice suivant.

Page 24 Sur 42 . HA,
Contrat de Société N° 489/103368G/GC081 du 29 Juillet 2001 Avensnt 2° 1 4x d Ê)
1
L7
CA
ë

@}

(c).

(d).

MARS —-ÆATMAX: PRÈNEÆEAIRAAT, ERA
MERE MKM AE RME, TX NAÆ TN A RDUE +
ZARZAUGF, ERAMBHMMET —FRNMRE.

Les réunions se tiennent aux date, lieu et heure indiqués dans les
convocations qui doivent prévoir un préavis d’au moins quinze (15)
jours.

SXBFNAM, MAMÉSDUEAÉÆS DEAR, EATISR
RHIE.

Le Conseil de Gérance peut, en outre, être convoqué, en réunion
extraordinaire, chaque fois que l'intérêt de MKM Spri l'exige ou
chaque fois que deux membres au moins le demandent.

B9t, ÆRAREMKMA TRIER LI ERUNER, MNT
DE AFS SN.

Les membres du Conseil de Gérance peuvent participer aux réunions du
Conseil de Gérance par téléconférence et peuvent exprimer leurs
opinions et leurs votes de la même manière.
HENDÉTNBTEMRTASINANSAN, HAL A
RMHÉCHMAREER.

Procuration

BA

Tout membre empêché ou absent peut, par simple lettre, téléfax,
messagerie électronique, ou lout autre moyen de communication
électronique, donner pouvoir à l’un de ses collègues, représentant le
même Associé que lui, de le représenter à une séance du Conseil de
Gérance et d’y voter en ses lieu et place. Le mandant sera, dans ce cas,
au point de vue du vote, réputé présent. Un mandataire peut ainsi
représenter plus d’un membre.
ÆB—RÉRRIÉF, Merad ft, XX, FMH, AMI
RETEMTÉ, HRK —-RARAAAAN, LMATRR
X, HRK. BRENT N LURI RR ITA ATE.

Quorum

BEA

Le Conseil de Gérance ne peut délibérer et statuer valablement que si la
moitié au moins de ses membres est présente ou représentée et si
chaque Associé est représenté. Au cas où ce quorum

Page 25 Sur 42

erait pas atteint,
(e).

@.

première réunion, aux membres avec le même ordre du jour par la
personne qui présidait la séance, à une date et heure à fixer per elle. Un
délai d’au moins quinze (15) jours devra séparer la tenue de la première
réunion et la date proposée pour la seconde réunion. Lors de cette
seconde réunion, aucun quorum n'est plus exigé.
ÆENFRSRENIREULEMNS MMA ACARMIER, MN
RAM, MBMAE, B—X£&Ù 7 AA, HARMONIE
F0, AAMMARURE, HeNERAMENM, HAE
Ee], 2XSDMERRMRE—-XANTD 15 X. FXAN
FH, FAHAREANLER.

Délibérations et Décisions

BUXARRE

Toute décision du Conseil de Gérance est prise à la simple majorité des
membres présents ou représentés. Toutefois, le Conseil de Gérance
devra déclarer dans le rapport annuel de MKM Sprl les conventions
conclues entre MKM Spri et l’un des membres du Conseil de Gérance
ou Associés (Conventions avec des Associés et/ou des Sociétés
Affiliées).

RS REMUFMHAMPARMMSMAMIUENUL. HT MKM
ASK — Ar HE AE AR BAR AR AURAS El iT DM, EE
LH EURE. |

Si, dans une séance du Conseil de Gérance réunissant le quorum requis
pour délibérer valablement, un ou plusieurs membres s’abstiennent, les
résolutions sont valablement prises à la majorité des autres membres
présents ou représentés.
MRÉYARRIÉMANMLÉEAN, EH—LRE 8 HU
A URLS AIT A EH PE 2 DOUÉ DER ME CR £ ANAL

En cas d’égalité des voix, la voix du Président du Conseil de Gérance
sera prépondérente.
MARRIERRNNPMRÉUAERN, MK HR REA.

Procès-verbaux

RE

Les délibérations du Conseil de Gérance sont constatées par des procès-
verbaux signés par les membres présents ou représentant d’autres
membres à la réunion du Conseil de Gérance. Ces procès-verbaux sont
consignés dans un registre spécial. Les délégations, ainsi que les avis et
votes donnés par écrit, par fax ou autrement y sont annexés.

Page 26 Sur 42

Contrat de Société N° 489/10336/5G/GC72001 du 20 Juitiet 2091 Avenant n° 1 AX #7
MHARNCRÉESNAETR, AS2RANMTIREETE, Fi
ARNARMRRUORE. PORÉRMEN HA EURE
RARE XAHE I.

Les copies ou extraits de ces procès-verbaux à produire en justice ou
ailleurs sont signés par le Président ou, à défaut, par un membre du
Conseil de Gérance à ce délégué.

RATÉ El HEURE BC A A 11 A 2 IN ÉE 8 AT 87 ERA BRAS 3 5h #8 OC
KRKHÉNENET.

10.2.5. RESPONSABILITE DES MEMBRES DU CONSEIL DE GERANCE
PEUR ZE AE ÉTER

Les membres du Conseil de Gérance ne contractent aucune obligation
personnelle relative aux engagements de MKM Spri, mais sont responsables de
l'exécution de leur mandat et des fautes commises dans leur gestion,
conformément à la loi.

MCE MM A RNA RIRE MT ANSE, ARR AMEN IE TIR
MARIA LENS ch PEL A SUN.

10.2.6. INDEMNITES DES MEMBRES DU CONSEIL DE GERANCE
LOS CUS

L'Assemblée Générale peut allouer auk membres du Conseil de Gérance une
indemnité fixe à porter au compte des frais généraux. Le Conseil de Gérance
est autorisé également à accorder aux membres chargés de fonctions ou
missions spéciales, des indemnités à prélever sur les frais généraux.

HEAR X ST LR RH RAR ART EME, CA A TÉHN, M
HR PUR DAT 2 ER EE AAC EST AT RE AUAR EN, 1e AA FI ÉTTE P.

10.2.7. ACTIONS JUDICIAIRES
EFRYRIA

Les actions judiciaires, comme défendeur ou demandeur, ainsi que tous
désistements faits au nom ou à l'encontre de MKM Spri sont suivis et
diligentés par le Conseil de Gérance en la personne du Président du Conseil de
Gérance ; en cas d’empêchement du Président, cette mission sera assurée par
son Vice-Président, ou, à défaut, par tout autre membre à ce expressément
délégué à cet effet.

XFRVRA, HÉERÉLRE, AU MU AA EURE,
HAE KART, MUKAEÆ, ERMMAUME KR, El
AUKRAIE, HETBNARHRÉÉTARIE.

10.2.8. INDEMNISATION
RM

à

27 Sur &2

Sans préjudice des dispositions légales applicables, MKM Sprl indemnisera
tout membre du Conseil de Gérance ou du Comité de Direction ou fondé de
pouvoirs, ainsi que ses héritiers et représentants légaux pour toutes Obligations
contractées ou Dépenses effectuées raisonnablement pour le compte de MKM
Sprl en raison de toute action ou procédure civile, à condition que l’action ait
été effectuée honnêtement et de bonne foi dans le meilleur intérêt de MKM
Sprl.

LÉAIRANIT ROSE MR, MFÉHRSRMEANHEES A AIX N EC
VRUSRMIPTRIEN RÉEL, MKM 2 STRGEITIME, RANGERS AR
ABAEREA, AAA VF IAS A MKM 2 TRIER MO METT «

10.3. LE COLLEGE DES COMMISSAIRES AUX COMPTES ET CONTROLE
EL

(a).

@).

(c).

Les Opérations de MKM Spri sont surveillées par le Collège des Commissaires
aux comptes nommés et révoqués par l’Assemblée Générale des Associés, à
raison d'un Commissaire aux comptes proposé par chaque Associé et pour un
mandat de deux ans, renouvelable une fois.

MKMA IRIS EURE, MILAN SERR, ZT AS
ÉUMEN RIRE A, MIRE, TRE —2X.

Les Commissaires aux comptes ont un droit illimité de surveillance et de
vérification sur toutes les opérations de MKM Spri. Ils peuvent prendre
connaissance, sans déplacement des livres, de toute la documentation
(correspondance, procès-verbaux, pièces comptables et écritures) de MKM Sprl
qu’ils estiment utile pour l’exécution de leur mission.

MAT MM A RÉPARER RE, AIRE NÉE), DUERK
ÆALLRRE ARE, SR, MEMEMTFARE) AOAUREF, T'AALATU
DRE CLHER FI — WIN.

Les Commissaires aux comptes doivent soumettre individuellement ou
collectivement à l’Assemblée Générale, et circonstanciellement au Conseil de
Gérance ou au Comité de Direction, lorsque ces organes leur ont requis des
travaux spécifiques, le résultat de leurs travaux, accompagnés des
recommandations qu’ils auront estimées utiles pour le redressement des anomalies
constatées ou pour l'amélioration du contrôle interne et/ou des performances de
MKM Sprl.

HIÉMNRSRÉANRXS, NNRHSNERARRSER, MALE
HEMLHERR, EN L HER CM LAB ITA ER AE 6 ti Où #7 A Ma dé
DURE TE MKM 26 FT A ARE RARE.

Les Commissaires aux comptes ont le droit de se faire assister, aux frais de MKM
Sprl, par un cabinet d’audit ou d’experts de leur choix.
ROAR, NP ER NN LE, Li MKM A SATA.

Page 28 Sur 42 À °
Contrat de Société N° 489/10336/SG/GC/2881 de 20 Juillet 2001 Avenant n° 1 X(
règles relatives à la responsabilité des membres du Conseil de Gérance
pliquent mutatis mutantis aux Commissaires aux comptes.

10.4. GESTION DU PERSONNEL DE MKM SPRL

MKMS IAA RTE.
104.1. Généralités
Sn]

10.4.2.

10.43.

Les Parties s'accordent à titre de principe que les employés constituant la
force de travail, les cadres et le personnel de soutien seront recrutés à
compétence égale, en priorité, parmi le personnel de GECAMINES,
RAFER LAS AR, FF ARARAR LAN, ÆMAR
PRIT, AESERIRERT AAA.

Responsabilités de MKM Spri envers le personnel GECAMINES
MKM 25 81% EI RUE RL 2] À A HE

MKM Spri ne sera contractuellement responsable du paiement des salaires du
personnel provenant de GECAMINES qu'après les avoir engagés. Tous les
salaires, rémunérations, avantages sociaux et autres obligations vis-à-vis de ce
personnel, obtenus auprès de GECAMINES, resteront de la seule
responsabilité de GECAMINES, én ce compris, sans limitation, les
obligations relatives aux pensions, aux soins médicaux et toute autre
obligation antérieure à la date d’engagement par MKM Sprl.

MM A FRA ER T AIRE LA FAO A LR, A RER FI ft D
LRÉGRAMEMNXALANXE. it RTL MALRIR ST LA FI SI
PA SR, MS. MARIE NS AT LE PUR EE M 2ù 64 7 AA 5
Æ, BRETRFSRES, ETRRAXENE, DURHALMASNR
FMKM EL AIX

Salaires et avantages sociaux

L'AILE HA

MKM Spri versera à son personnel un salaire approprié et lui fournira un
programme d'avantages sociaux conformément au Code du Travail de la
République Démocratique du Congo. En outre, toutes les autres obligations et
tous les autres aspects administratifs à l’égard du personnel engagé par MKM
Spri, resteront de sa responsabilité exclusive.

RRIRRERAE ANNÉE, MM ATMATYE
RRIERLS ANT RI. 756, MM AA ATLAS
FRE MU ARIANE. g

10.44. Gestion du personnel
AFÈT

Sans préjudice des dispositions du Code du travail de la République
Démocratique du Congo, MKM Spri est libre de choisir, recruter, employer et
licencier les travailleurs conformément aux réglementations applicables.
LARÉRAIR C&) SATAMENANRE F, MM A AIT RE ALITALE À
ÈS, A. ÉAAMRENRT.

10.45. Transfert de technologies et formation
AREA Il

CRR LTD s'engage à ce que MKM Sprl mette en œuvre une politique de
transfert de technologies, relativement à l’extraction minière, au traitement
métallurgique et aux techniques modernes de management.

RÉRPBRR MM ATÆAR, RIRAE RAT TANNAT LÉ AMIMAUTE
FAORA MERE.

CRR LTD s'engage à ce que MKM Spri fourisse à ses employés. la
formation nécessaire pour exécuter leur travail de façon compétente, et leur
donne l’opportunité d'apprendre de nouvelles techniques qui leur permettront
de progresser dans le futur vers des postes plus complexes et plus exigeants.
Cette politique a pour objectif d’encourager les employés à faire preuve
d'initiative et à assumer des responsabilités afin d'atteindre le maximum de
leur potentiel.

RÉRHURARUE MM 2 A X RTE ER ATU, EXT HE ATPA ALES fr
À, HOÉNSRRETRTÉ, HORMEMBMAEMAX, HRUÉHI
Re DRE BRU A ERREUR TRE, MTS MR RRÉET
FE 21.

Monsieur SUKADI DIABOD et EXACO Spri s'engagent à faciliter l'action
de MKM Spr! du transfert de technologies et de la formation du personnel de

MKM Sprl.
DRE É EH UC /EAI EXACO if X MKM dir HE BEI A EURE Il
Set HE.

ARTICLE 8.

FA

8.1.  L’Article 12.1 du Contrat est modifié comme suit :
RAH121R EN F :

« 12.1 Royalties

Page 30 Sur 42 ° —T
Contrat de Société N° 489/10336/SG/GC72001 du 28 Juliet 2001 Avenant a° 1 “ ÿ
Ü

/ ‘
82.

Sprl payera, au titre de Royalties, 3% du Chiffre d'Affaires Net à Monsieur
" DI DIABOD et EXACO Spri, à raison respectivement de 2,4% pour Monsieur
SUKADI DIABOD, et de 0,6% pour EXACO Sprl.

MKM ADR THE ER EXACO RAA FRE LA 39069 PEU
AM, SU RÉ RSS Æ UT 2,4%, EXACO Si 0,6%.

« Chiffre d'Affaires Net » désigne l'assiette de la redevance minière telle que définie a
l'Article 240 du Code tel qu'en vigueur à la date du présent avenant, à savoir : le
montant des ventes réalisées, diminué des frais de transport, des frais d'analyse se
rapportant au contrôle de qualité du produit marchand à la vente, des frais d'assurance
et des frais de commercialisation. Pour ce qui concerne les frais de commercialisation,
il sera fait référence aux rubriques des imprimés de l'Administration Publique de la
République Démocratique du Congo. Les frais de commercialisation seront limités
conformément aux dispositions légales et réglementaires applicables.

HART N'YA 240 ÆMLE, ANNE XP AA AU AERE, IA:
MKM 2) AT th ei A6 TA EU AURA RE UR À1E M B 15 ah JX DRA
HORREUR, ARR, ARR. ROLL RMAÆMIR C&) EL
AA LA RER RSI ARR MNLE

Les Royalties seront payées trimestriellement avant la fin du mois suivant la fin de
chaque trimestre sur base de Chiffre d'Affaires Net réalisée pendant le trimestre
précédent. Les paiements effectués seront aocompagnés d'informations pertinentes
avec des détaiis suffisants pour expliquer le montant calculé,»
PHAMÉRORERS A, ÆSERRNRE—-NARKAUXA, KA N
ANA RE se A9 Pr Do it ST PAT SOU BA AE A Ft SE AG HV
fé PER”

L’article 12.2 du Contrat est modifié comme suit :

HIS 12.2 bn F:

«12.2 Remboursement des Prêts d’Associés et répartition des bénéfices nets
IA RH DUR NA 27 AC

Après constitution des réserves, 60% des bénéfices seront affectés au
remboursement des Prêts d’Associés selon les modalités ci-après :
ÆARÉNTENAREZE, 60%80 PRE LA 7 SAT REA AR
k:

- 30% des Prêts d’Associés sont remboursables sans intérêts et 70% des
Prêts d’Associés sont remboursables avec intérêt égalant le taux LIBOR à
un an + 450 BP.
eee ELU
Fi —#EMLIBOR +450BPHIAIE AE. >

Page 31 Sur 42
Contrat de Société N° 489/18336/SG/GC/2001 du 20 Juillet 2001 Avens!
Les Prêts d'Associés seront remboursés de la manière suivante : 30 % des
60 % des bénéfices nets affectés au remboursement des Prêts d’Associés
seront affectés au remboursement des Prêts d’Associés sans intérêt et 70
% seront affectés au remboursement des Prêts d’ Associés portant intérêt.
RAR ÉRANEMA AU F: BRAIN AIEON A FRE AR IER,
KHIOMATÉRLEMER, 70% TER ER

Le solde de 40% de bénéfice sera affecté à la rétribution des Associés sous
forme de dividende proportionneliement à leurs participations au capital social.

AIR A0 BTE FA FEAR ARE AC PTRT RAR EL PAT 29 £L

Après le remboursement des Prêts d’Associés, les dividendes seront répartis au
prorata des participations des associés au capital social.
RURÉMRRDUE, WIR KO HA VE LI 2 8E.

Les

remboursements des prêts contractés sur le marché financier se feront selon

les conditions des contrats d'emprunt ».

ARR 0 PTE SEE DE SRI MA DER PTE AH NEIT HE.

ARTICLE 9.
FLE

L'article 13 du Contrat est modifié comme suit :

AITRISRSEH ANA :

«ARTICLE 13 - CESSION ET GAGE DES PARTS SOCIALES
HEAR MARAIS RE

13.1. Cession des Parts Sociales

RH E

13.1.1. Principes généraux

Su

G).

Gi).

Toute cession de Parts sociales s’opère par une déclaration de transfert,
inscrite dans le registre des Parts sociales, datée et signée par le cédant et
le cessionnaire ou par leurs fondés de pouvoirs, ou de toute autre manière
autorisée par la loi.

BA RAR Gi HE AÈEAT, AHSA CR AA A
BéNTMEE, HABÉALAMELALREE SAAB, Er
ARR FRA Le

Toute Partie peut céder librement une, plusieurs ou la totalité des ses Paris
sociales à l’autre Partie ou à une Société Affiliée, étant entendu que, pour
les Sociétés Affiliées, (i} les Parts sociales seront rétrocédées au cédant si
le cessionnaire cesse d’être une Société Affiliée et que (ii} l’acte ou la
convention de cession devra prévoir expressément cette rétrocession.

Page 32 Sur 42 :
Contrat de Société N° 489/10336/SG/GC/2001 du 29 Julltet 2001 Avenant n°1 À *]

/
RIANEFTTÉRAR-HÉXEANAIL—R, SRAÉAMAX
HR, HFKXEATXE, 1) MEUARFEXREZ GET 2
FROM AL A, 2) 3H HE DR RIRE ERA ti 0 RE DAC
RE.

ii). Toute cession libre doit être notifiée au Conseil de Gérance huit (8) Jours
Ouvrables avant le jour de la cession effective. Cette notification doit être
accompagnée d’un document prouvant la qualité de Société Affiliée du
cessionnaire, d’un document confirmant l'adhésion du cessionnaire au
Contrat ainsi que son engagement de rétrocession au cas où il cesserait
d’être une Société Affiliée.

FÉÉMARUNERILME 8 K2REMARES. AMAMTE LAN
HS SMTP UR, ch — HAE EE A BI RER 2 GTAUPE EX
FE, RARE AR AA FT A RL À EI ÉTUE BAC DUR Si À €
ARHE RER FT TROPI 2 SARA.

(iv). Sans préjudice des dispositions de l’article 13.1.1(ii} ci-dessus, les Parties
conviennent qu’en raison de l'importance du Projet qu’elles entendent
développer au sein de MKM Spri, les Parts sociales seront incessibles
pendant la période allant de l’entrée en vigueur du présent avenant à la
date de Production Commerciale de l'usine d’extraction métallurgique.
HA —-HMRÉT MKM AE RAEMAMERN, AA CUNNAESCZ
AEIRUR A ALMER), A AMD AMIE, ARE R A NX
13.11 Gi) RÉTMRE:

(v). En tant que condition nécessaire pour que le Vendeur soit libre de toute
obligation aux termes du présent Avenant, la cession de Parts Sociales
d'une Partie à un tiers est soumise (i) à l’engagement écrit du cessionnaire
d’être tenu par tous les termes, conditions et engagements du Contrat et (ii)
au paiement des droits dus à l'Etat.

HÉEAGRE LÉ  AEL ARR D. BE AUBAT & FLICS SP = 77 SEE
MERDE AMF: 1) SÜABEMRÉRSÉMÉMAME,
FÉRURIE: 2) ARRMABSR.

13.1.2. Cessions de Parts Sociales entre Associés
HERBE A FI)

Sans préjudice des dispositions de l’article 13.1.3 ci-dessous, les cessions de
Parts sociales entre les Associés s’effectueront comme suit :

LARER FR 13.13 HEIN F, A MAP AO GELMEANAU

; NL
, son ion de
t 1, arts

ee:

T<

i Si une Partie décide de vendre toutes ou partie de se;
Partie (le Vendeur) notifiera à l’autre Partie (l’ Ac
vendre et lui offrira la possibilité de faire une

Page 33 Sur 42
Contrat de Société N° 489/10336/SGAGC/2001 du 29 Juillet 2001 AV

ii.

sociales. La période pendant laquelle l'autre Partie aura la possibilité de
faire une offre sera fixée par le Vendeur, mais cette période ne peut être
inférieure à 30 jours calendrier.
WR—-HRELEÉMTREMA A AR, 47 CHA WIR
B—À ŒXAD HHMÉRM, HAUA—HRIUMEHTIRE. HUE A
BAT MR ARE, XNA ALT 30 K.

Le Vendeur n’a pas l'obligation d’offrir à l’autre Partie, la possibilité de
faire une offre, en cas de transfert de toutes ou partie de ses Parts sociales à
une Société Affiliée ou en cas d’un nantissement de toutes ou partie de ses
Parts sociales en relation avec le financement des Opérations.

BARRE A ER AIRE ATOS AIR) — KR 7], LA RAEE
AR RS ARR LRU ANSE PM PE GET, MAN ADER L
B—-IRTERLS

Le Vendeur aura, par contre, l'obligation d'offrir à l'autre Partie la
possibilité de faire une offre en cas de fusion, consolidation, unification ou
réorganisation du Vendeur impliquant un changement de Contrôle ainsi
qu'en cas d'exécution, par un créancier gagiste, d’un nantissement de Parts
sociales, « Contrôle » signifie la détention directe ou indirecte par une
société ou entité de plus de 50 % des droits de vote à l'Assemblée Générale
de cette société ou entité.

HR, HFÉMARS, M, AHRMA, MA N)MATÆEUN,
DURS ARIANE MS R T ECLRATALS.
RETRARERNER ERA RAM, HERO SH 0 PR ATIEL A
X&ERHNS0% RAA.

13.13. Cession à un Tiers et Droit de Préemption.
= AT D RARE MITA

G.

di).

di).

Sauf dans le cas de l’article 13.1.2, un tiers peut faire l'offre d'acheter des
Parts sociales auprès d'un Associé,
HER U3.2# RAR, 277 7 LA IAR AR RER AT IX 2 TRE

L'acceptation de cette offre est conditionnée par l'accord de l'offrant à

s'engager à respecter les dispositions prescrites oar l'article 9.3 du Contrat.

RP EMA EN ROAIR, RCE T AA G FIÉS 9.3
ÉIAUE «
L'offre du tiers devra être irrévocable pour une période de soixante (60)
jours. Dans les dix (10) jours de la réception de l'offre, l'Associé sollicité
adressera une copie de celle-ci aux autres Associés.
B=HMRINÉEGORZHNETEMMN, WARATIOX A, LARA
RERER TR MHEAR AUEREX

Page 34 Sur 42

: À
Contrat de Société N° 489/10336/8G/GC/2003 du 20 Julliet 2001 Avesant a° 1 2À 7? (l
Fr Î

2.

!
Ceux-ci disposent d'un droit de préemption sur toutes les Parts sociales
susceptibles d'être cédées.

ERA AS RTE AT A IR FAR ATEN

La répartition de ces Parts sociales se fera normalement d'une manière
proportionnelle au nombre des Parts sociales détenues initialement par
chacun des Associés, sauf arrangement libre entre eux.

DES AT RE LE 2 A AR 6) AE RAR RE SEK AR ODA LUE #7 EC HI 9 AC,
FRAMÉRTE.

(vi). Ce droit de préemption est à exercer dans un délai de trente (30) jours à
compter de la date de la notification de l'offre par l'Associé sollicité.
ARTE RAR A SE MERE SET RAR HR PTE 912 E 30 A 1 Xe

(vii). Si dans le délai précité, les autres Associés n'ont pas accepté ou

n'acceptent que partiellement l'offre du cédant, cette offre d'exercer le
droit de préemption est présumée refusée, soit dans son ensemble, soit
pour la partie non rachetée par les autres Associés. Le cédant pourra
accepter l'offre du tiers et conclure la cession avec l'offrant pour la partie
des Parts sociales non rachetée par les autres Associés. Dans ce cas, les
Associés dans MKM Spri prendront toutes les mesures et accompliront
toutes les formalités nécessaires pour que le tiers soit enregistré dans les
livres de MKM Spri en qualité d'Associé dans MKM Sprl.
RURALE RIR A, RADAR MA IE 2 UE 2 RUE LA
Br, ARR RAR F DR DTA DRE SE 2 7 DER ALT CAE x
HAE AAA RURALE AT. HUE AT LAS RE, HR
AURA AURA SR AGEREAIEDNN. ANNE F, KM
RARMRRXAZRE UMA, 5éRPT A DR AU AE TR
MKM 2 AI BEZR HE SERRE AT

13.1.4. Modalités d'exécution de la cession

BARRE À

Sauf si d'autres conditions d'exécution de la vente des Parts sociales sont
convenues entre Associés, les termes et conditions d'exécution de cette vente
seront les suivants :

BRIE À #1 AR 47 4 AU RCE RE AR AR 2 (RAR A, 76 OU EE 14% X
F:

i, Prix de vente

HAUTE

Le prix de vente sera payable intégralement par chèque certifié à la date

d'exécution de l'opération en échange de la cession des Pi ociales
. « La

vendues, quittes et libres de toutes charges.

j
Êl £
Page 35 Sur 42 >
Contrat de Société N° 489/10336/SGAGC/2081 du 28 Jeiliet 2001 “ ant »
Ü

Ages

"K, A
132.

er #r Re REE EH AE AO 2 AD EE 2 ART A ER Æ MAT,
BORNE RA.

ii. Exécution de la vente

th&

La vente sera exécutée à 10 heures du matin, au siège social de MKM Sprl,
le 40ème Jour Ouvrable suivant l'acceptation par les autres Associés de
l'offre contenue dans l'offre du cédant.

HS ÉABAUR BUBCEIRE ASE MM MUR 40 ALAT,
MKM A RIMÈEF EF 10 A AT.

ii.

Démission des représentants du cédant au Conseil de Gérance

REA RENARÉSENRÉE

À la date de l'exécution, le cédant provoquera, s'il a cédé l'ensemble des
Parts sociales, la démission de ses représentants au Conseil de Gérance. Le
cessionnaire sera subrogé dans tous les droits et obligations du cédant.
HZ, WRPALABRIER EMA A AIRE), HACER IRON
ŒNAE. SE AREA RPTAN MAILS.

Gage des Part sociales

2 UBE B) MIE

Un Associé (le « Débiteur Gagiste») peut gager ou grever, de toute autre façon, toutes
ou partie de ses Parts sociales au profit de toute personne (le « Créancier Gagiste ») si
ce gage ou cet autre engagement prévoit expressément qu'il est subordonné au Contrat
et aux droits que les autres Associés tirent du Contrat et si, en cas de défaillance du
Débiteur Gagiste, le Créancier Gagiste convient avec ce dernier (le débiteur Gagiste)
de céder, sans réserve, tous ses droits sur ces Parts sociales dans l'ordre de préférence
à l'autre Associé ou à toute Personne quelconque qui pourrait ultérieurement être
habilitée à acquérir ces Parts sociales moyennant paiement au Créancier Gagiste de
toutes les sommes dont ces Parts sociales garantissent le paiement.

A CHA) TUE REA CEA) RARE ASE USE AUS IC
MR AR 0 MIA FD, LA ROSE AA AR OA DIR HAL R IT & FA
FLE, HATFÉRAEMRARMIEARS SM R AMAR. Uk, DR
AP, SERARS KE IR EI UE ARE — BRL. 1 SEE ART IT
BL BE 6 PAPA AS PE BR AA AR ERA AT A PT MES RAS A 5€ AT BA BEA SEE A
ARE $> Tin AR EX AE 89 AT À

Dès à présent, le Débiteur Gagiste autorise irrévocablement un tel paiement ».
ER, DES HRAMREMNULFHET, ABRIS.

ARTICLE 10.

+4

Page 36 Sur 42 x
Contrat de Société N° 489/10336/SG/GC/2001 du 20 JulMet 2061 Avenant n° !

&
TR

* \

LUN :
-{ à 4 du Contrat est modifié et complété comme suit :
ù PAPA

paid litige ou de différend entre Parties né du Contrat ou en relation avec celui-ci ou
ayanf träit à la violation de celui-ci, les Parties concernées s'engagent, avant d'engager toute
procédure arbitrale, et sauf urgence, à se rencontrer pour tenter de parvenir à un règlement à
l'amiable.
ARR RE H2MRERRSERER, DR'LE ARE IAA X ER ET AR
Fit Ent, HIER EU, AXANNAÆ VAPEUR ni, SH
Fr, ACMARIR.

A cet effet, les Présidents de Parties concernées (ou leurs délégués) se rencontreront dans les
15 (quinze) jours de l’invitation à une telle rencontre adressée par une lettre recommandée par
la Partie Ja plus diligente à l’autre Partie concernée. Si cette réunion n’a pas lieu dans ce délai
ou si le litige ou différend ne fait pas l’objet d'un règlement écrit par toutes les Parties
concernées dans les quinze jours de la réunion, toute Partie peut le soumettre à l’arbitrage
BU, RAR R CARRE) SAÆREISENR R AMEL 6 A0 15 XANET EN.
bn RTE fran Mit AT ah R PEREZ ENRE 15 APR HART KE, Mal
EX AT EE.

Tous les différends ou litiges découlant du Contrat ou en relation avec celui-ci seront tranchés
suivant les règlement d’arbritage de la Chambre du Commerce International de Paris siégeant
à Génève, en SUISSE, par un ou plusieurs arbitres nommés conformément à ce Règlement et
statuant selon le droit congolais. La sentence du tribunal arbitral sera définitive et exécutoire,
les Parties renonçant irrévocablement par les présentes à interjeter appel de la sentence
arbitrale ».

PAT 5 BR 7 & I #7 KR A0 ab 2 I A RER 2 2 LA An 5 AA OU, cbr 2% EN A 1 2
LHNUT DIRE ARR RME, REA R UNITÉ. AR Mb x Do HE
ARE, RTE BE ÉTR RER DUT M UE RER, A A1 RARES RE UE
we."

ARTICLE 11.
+ A

L'article 15 du Contrat est modifié comme suit :

ÊÉTRISR AMEN F :

15.1. En cas de Force Majeure (telle que définie ci-après), la Partie affectée ou susceptible
d'être affectée par cette Force Majeure (la « Partie Affectée ») le notifiera à l’autre
Partie par écrit, en lui décrivant les circonstances de Force Majeure, dans les quatorze
(14) jours de la survenance de cet événement de Force Majeure. Les Parties se
concerteront pour tenter d'en limiter les conséquences.

SEPNTRHMRT CMFEXD, SAT MNT ES Em — Jr
CEBMA) MAMAN HAERIEEA 14 ARE e

15.2. Dans les quatorze (14) jours de cette première notification, puis, dans le cas où
l'événement de Force Majeure perdure, la Partie Affectée devra adresser, chaque mois.
à l’autre Partie des notifications complémentaires contenant une description de
l'événement de Force Majeure, de ses conséquences sur l'exécution de ses Obligations
au titre du Contrat et une évaluation prévisionnelle de sa durée.
FH 14 X, RAM SAFRAN, Sn TRE HS AE
ER ET EU SM HAE RANTER RS, RESTO À ML SE RL A 0 fit y
“JE EM FOUR KE SRE TR]

L’autre Partie disposera d'un délai de trente (30) jours à compter de la réception de
chaque notification pour en contester le contenu par une notification de différend (la
« Notification de Différend »), faute de quoi, la notification sera considérée comme
acceptée.

DOME PUR EEE #3 30 RASE F DUR NRA CRT 5 M IN
HARRE, AA, BAMÉAHCHE.

153. En cas d'envoi d'une Notification de Différend, les Parties s'efforceront de régler à
l'amiable le différend dans le cadre de discussions qui devront se tenir dans les quinze
(15) jours de la réception, par la Partie destinataire, d'une Notification de Différend, et
pendant une période qui ne pourra pas excéder trente (30) jours, à compter de la
réception par cette Partie de cette Notification de Différend, sauf accord des Parties sur
une période différente (la « Période de Règlement Amiable »).
LH RDUERANER TT, BTE ER DEAR À 15 RAM,
À HEISE Do EP 0 ANR 9 AC RF ARR IN RTE ARR - ATE RES RE
DURE 30 RAA, RARE —-NHAMR CRAN)

Dans l'hypothèse où les Parties ne parviendraient pas à régler à l'amiable au terme de
la Période de Réglement Amiable leur différend quant à l'existence, la durée ou Les
effets d'un événement de Force Majeure, ce différend sera tranché par arbitrage
conformément à l'Article 14 du Contrat, tel que modifié par le présent Avenant. La
sentence du tribunal arbitral sera définitive et exécutoire, les Parties renonçant
irrévocablement par les présentes à interjeter appel de la sentence arbitrale.

AE AR 7 2R RE LE 2 HF TES MA PA 2H D PA ER 77 € A 2 AS ET in 2 HF SE RON] TH
AM, LONARA RU 8 MÉUS 14 AMREMRN PAR. (PALIER AU ARE fT
RATÉ RAR, TARA RIRE EUR.

15.4. Aux fins du Contrat, l'expression Force Majeure (« Force Majeure ») signifie tout
événement insurmontable et hors du contrôle de la Partie Affectée, y compris, sans
que cette énumération soit limitative, toute grève, lock-out ou autres conflits sociaux,
insurrection, émeute, acte de violence publique, acte de terrorisme, pillage, rébellion,
révolte, révolution, guerre (déclarée ou non), guerre civile, sabotage, blocus, embargo,
coup d'état, toute catastrophe naturelle, épidémie, cyclone, glissement de terrain,
foudre, tempête, inondation, tremblement de terre ou conditions météorologiques
exceptionnelles, tout incendie ou explosion, pourvu que la Partie Affectée ait pris
toutes les précautions raisonnables, les soins appropriés et les mesures alternatives afin
d'éviter le retard ou la non-exécution, totale ou partielle, des Obligations stipulées dans
le Contrat.

ART TÉRRS, HAURAEX, PR PÉRRÉES EM AMI 2
SATRÉE, QERNRTE, RAT, XML ARAAHAMA, A),

Page 38 Sur 42 = ï
Contrat de Société N° 489/10336/3G/GC/2001 du 20 Juillet 2001 Avensnt n° 1 E
15.6.

15.7.

Je ma. ét. He sé. BU. CHBRRE, ER CUS Ka
Mit, AUX, KR, HR EURÆNE, —WX RIRE, HE
RCR RE À NT. 16 20 RME MA SCA MGR Se à & (I HE
RADAR, MAREMARLMR.

. L'interprétation du terme de Force Majeure sera conforme aux principes et usages du

droit international et du droit congolais, et tout litige relatif à un incident ou aux

conséquences de Force Majeure sera réglé conformément à l’Article 14 du Contrat.

FAT 20 ÉOR RT & LE RRPR ALR PE BU EUR, PT LS 2 di 2 Ro
HR AXE A RL À FI 14 RIRE T LUE.

Dès qu'un cas de Force Majeure survient, l'exécution des obligations de la Partie
Affectée sera suspendue pendant la durée de la Force Majeure et pour une période
supplémentaire, à convenir entre Parties mais qui ne devra pas dépasser la durée du
cas de Force Majeure, pour permettre à la Partie Affectée, agissant avec toute la
diligence requise, de rétablir la situation qui prévalait avant la survenance dudit
événement de Force Majeure.

RER ERAMA, RM EMA SEMI, ARR IEMAT NS,
DENT AREA MAR AT NC 5 MU MUR EN A, 1 SR RS AL A 48 88 AS AT 27 I KE HER
fe, FES Bai KE RAT D REZ AU ÉUIE RAS

La Partie Affectée agira avec toute la diligence raisonnablement requise pour éliminer
le plus rapidement possible l'événement de Force Majeure, sans toutefois que cela
n "implique l'obligation de mettre fin à une grève ou autre conflit social d'une manière
qui irait à l'encontre du bon sens.

SRMTRRÈRER, RRMÉRANMRARM, MALE MAI LARMATX
A LR KA SPAM.

Toutes les conditions, tous les délais et toutes les dates postérieures à la date de
survenance du cas de Force Majeure seront adaptés pour tenir compte de la
prolongation et du retard provoqués par la Force Majeure.

LE EI DR AT fi 7 BR HAUT ANAL, ANT bi 2 AE RE RP #1
#+, SNAPRIMHANEMNE.

Au cas où l'exécution des Obligations d'une Partie Affectée serait suspendue, soit
entièrement soit en partie, à cause d'un cas de Force Majeure, le Contrat sera prorogé
automatiquement pour une période équivalente à la durée du cas de Force Majeure.
HSE 75 0 JUS AT ARDENNE MALE, AARUE A il
ASE S AT D FSI IE —-SLRUMAER

En cas d'incident de Force Majeure, aucune des Parties ne sera responsable de
l'empêchement ou de la restriction, directement ou indirectement, d'exécuter toutes ou
partie de ses Obligations découlant du Contrat.
HAT IH ERMF, AE AR ERT & 1 EAN #5
FTSERARR SR SA LH BI TE. \

Page 39 Sur 42
Contrat de Société N° 489/10336/SG/GC/2001 du 29 Juittet 2001 A:
15.8. Les Parties au Contrat se sont mises d'accord que compte tenu de ce qui est prévu par
ce Contrat, l’expropriation, la nationalisation, la promulgation d’une nouvelle loi ou la
modification de législation en République Démocratique du Congo ne peuvent, en
aucun cas, constituer un cas de Force Majeure.

ÆARTARENMEAR- HER ÉFRTÉAMPAAME, RRREHAINIANÉ
HRÉOBUERARA FA R ANT EE TU FAT AT 27

15.9. En cas de Force Majeure, les Parties se concerteront au moins deux fois par an pour
tenter de limiter le dommage causé par la Force Majeure et de poursuivre la réalisation
des objectifs du Projet ».

LA MER FA SEE D RAS à PS 2 DA AU 20 AT D 2 AE RH
R, FÉAESESERUR E Xl”.

ARTICLE 12.
F +

ï un 3 de l’article 17 du Contrat est modifié comme suit :
NL CIRE 17 #3 SERA F +

« Les adresses concernées sont les suivantes :

HDXG An AL HAN F :

Pour Monsieur SUKADI DIABOD :
DR «AM RASEE:

Pour EXACO Sp! :

EXACO fl:

Pour CRR LTD :

À l’attention de Monsieur SUKADI DIABOD
N° 419, boulevard Kamanyola,

Commune Lubumbashi, à Lubumbashi
Téléphone : 002432341401

email : sukarich@hotmail, com
EXPLOITATIONS ARTISANALES AU CONGO

A l'attention du Directeur-Gérant
18, Route Kafubu

Lubumbashi

Fax :48481

CHINA RAILWAY RESOURCES CO. LTD.

RÉRORRTR RAE:

ARTICLE 13.
CRE:

Page 40 Sur 42 - _
Contrat de Société N° 489/103365G/GC/2001 da 29 Jblet 200) Avenant n°1 x d

À l'attention du Directeur-Gérant
Building Zhongtiezixun

Xikezhan Nanguangchang

Beijing, République Populaire de Chine

/
ies conviennent que toute inexécution ou exécution tardive des obligations
ant du Contrat avant l’entrée en vigueur du présent avenant ne constitue pas une
tion du Contrat; les Parties renoncent de manière irrévocable au droit de

7 avant l'entrée en vigueur du présent avenant.
AH BURR, AND EEE 2 AA ET MT ER # RER MIT
LÉ IX HT AIRES. 2 77 7 ET MU AUX FE 75 LE A AN TE HU
ARS TT 2 AE RAT SRB RES AT NT À (FI BEA AHAÉ VR.

13.2 A partir de l'entrée en vigueur du présent avenant, chaque Partie s’engage à exécuter
toute obligation et à indemniser les autres Parties pour toute inexécution ou exécution
tardive de ses obligations contenues dans le Contrat non imputable à la faute de l'une
ou l'autre Partie.

HARRADXEECE, AMAR, HA CA Ft SE A MIT RER
MSA RIT À EDR F AOL MORT CAE RD METRE.

13.3 Au cas où les dispositions de tous les documents antérieurs signés par les Parties
entreraient en conflit avec celles du présent avenant, les dispositions du présent
avenant prévaudront.

RARE AU DT PTE RUE TA AES AAA NN MA RENE, AA EUX
RICE NE.

ARTICLE 14.
+R

Les Parties désignent Monsieur MPANGA wa Lukalaba, Directeur du Département Juridique
de GECAMINES aux fins de procéder à l'authentification du présent Avenant par le notaire et
de l’accomplissement des autres formalités exigées par la toi.

AC UE LH RRIA RP NAS FI YÉATACRE K MPANGA WA LUKALABA EXT A 3h ZE DUT
AMF RIAARESRE.

ARTICLE 15.
REFUS

L'entrée en vigueur du présent Avenant est soumise à la condition suspensive suivante :
approbation par les autorités de tutelle de CRR LTD dans les 30 (trente) jours suivant sa
signature par les Parties. Si la condition suspensive n'est pas réalisée dans le délai prévu, et
sauf prorogation de ce délai de commun accord, l’ Avenant entrera de plein droit en vigueur.
ASAR FE ROLE AUAO ROME Æ HN F: MA ÉTEIOR A RER RUE MEN. ANR
ENEURAERANR, RAR MIRE, AAA ONE.

Ainsi fait à Lubumbashi, le 28 Aout 2009, en huit exemplaires orj artie en
ayant gardé deux, les deux autres étant destinés au notaire.
ÆHRADNXT 2009 € 8 À 28 AÉFAEMANTES, DUR 8H, AAA
H24#, 324 FAE.

Pour CRR LTD
“HER REM

A2 8

Pour ne
ENT D

EU SPANOGIANNIS
Président

RTS P ME MIRE JAMIE
Exk

:

Pour Monsieur SUKADI DIABOD
tt} ETS

ESS nBS>

Page 42 Sur 42
Contrat de Société N° 489/103134/5G/GC/2001 du 20 Juillet 2901 Avenant n° 1
mm 43

COTE MOTAREUT me semmmnmes cm meme me _—

L'an ésux mil neuf, le premier jour du mois de septembre:
Par devant Nous, KASONGO KILÆA KARONDO, Noteire de —----
résidence à Lubumbashl; "ms. mm mme ——
À COMPARU à = mem mmmmmmmememmmmm—mme
- Monsieur MPANGA me Lukslabe, Direoteur du Département —
Juridique de GIAMTNES, réel dent à Lubumbashl;
Lequel romparant après vériiicetion âe ses identité et -——
quriite Nous nr rréeent‘ l'sctr ci-dessus;
Après Jrcture, le comparent déclers que l'acte ainsi
dressé renferme bien l'expréssion de la volonté des —-----

ABgOC 5e mme men nee en men een =

LE CGP *RANT, CS

 MPANG we Iuknlr ba. —
mn

Ù x
= va

a
Déposé aù reng äes minutes à
Lubumbashi, eous le numéro :

Mots berrés ! mm
Mots ajoutée & ne mm mnt eme manne
Frais de l'acte 5  4125,00 FO mmmummmmummemmmme
Frais de l'expédition : 2530 275,00 FC. —mmmmmmmmmn man mn
Copiez : nforne: :

Quarente trois pagas :

Totsl frais perçus 4 2570 400,00 FC mmmmmmmmmmmmmummms

KP. n°477 30 52
CUT LEP /Eeig

